               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MEGAN G. KITCHNER,

                         Plaintiff,
                                                     Case No. 18-CV-133-JPS
 v.

 CHARLES FIERGOLA, JOSEPH R.
 JOHNSON, LUCAS P. BENNEWITZ,                                        ORDER
 TYLER M. HELSEL, and JOHN
 DOES,

                         Defendants.


       On October 5, 2018, Plaintiff filed a settlement report indicating that

the parties had resolved this case and a companion case in the Western

District of Wisconsin. (Docket #52). She indicated that the parties would

seek to transfer this case to the Western District, consolidate the cases, and

seek final settlement approval in that court. Id. On October 10, 2018, the

parties filed a stipulation to transfer venue to the Western District. (Docket

#53). In light of the parties’ agreement, the Court will adopt their stipulation

and transfer this action to the Western District. 28 U.S.C. § 1404(a).

       Accordingly,

       IT IS ORDERED that the parties’ stipulation for change of venue

(Docket #53) be and the same is hereby ADOPTED; and

       IT IS FURTHER ORDERED that the Clerk of the Court take all

appropriate steps to effectuate the transfer of this case to the Western

District of Wisconsin.
Dated at Milwaukee, Wisconsin, this 11th day of October, 2018.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
